UNITED STATES COURT OF APPEALS
                             For the Fifth Circuit



                                   No. 96-40781
                                 Summary Calendar


                                 ARTIS RAY MAYES,

                                                        Petitioner-Appellant,

                                      VERSUS

                    GARY L. JOHNSON, DIRECTOR,
  Texas Department of Criminal Justice, Institutional Division,

                                                         Respondent-Appellee.


                 Appeal from the United States District Court
                       For the Eastern District of Texas
                                 (6:96-CV-129)
                               February 10, 1998

Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:1

     Artis Ray Mayes (TDJC #689767) argues that the district court

erred       by   dismissing   his   habeas   corpus   petition    in   which   he

challenged his conviction for delivery of a controlled substance.

Mayes argued in the petition that the prosecution knowingly used
perjured testimony and that the identity of the confidential

informant should have been revealed.            We find no reversible error

in the district court’s dismissal of Mayes’s petition for habeas

corpus and        AFFIRM   for   essentially   the    reasons    stated   by   the

district court.        See Mayes v. Director, No. 6:96cv129 (E.D. Tex.

July 22, 1996).



        1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
AFFIRMED.




            2